Carley, Judge,
concurring specially.
I agree with the judgment line. Although not articulated in the *890majority opinion, the applicable legal principle requiring affirmance must be that the evidence showed without contradiction that the principal ratified the acts of the agent. See Harris v. Underwood, 208 Ga. 247(4) (66 SE2d 332). Unlike Harris — involving a jury question as to whether ratification in fact occurred — there is no dispute in the instant case as to the existence, validity and authenticity of the written agreement which constitutes the ratification of the agent’s act and, therefore, summary judgment was proper.